 

 

 

MONITRONICS INTERNATIONAL, INC.



 

________________________



Waiver Agreement

Dated as of March 28, 2006

As To

SUBORDINATED NOTE AND WARRANT PURCHASE AGREEMENT
Dated as of January 18, 2002



________________________



Re: 14.5% Subordinated Notes due March 1, 2010
and
Warrants



 

 

 





Waiver Agreement

This Waiver Agreement (the "Agreement") dated as of March 28, 2006 is made by
and between Monitronics International, Inc. (the "Company") and The Northwestern
Mutual Life Insurance Company ("NML").

RECITALS

:



A. The Company and NML have entered into a Subordinated Note and Warrant
Purchase Agreement dated as of January 18, 2002 (as amended, the "Purchase
Agreement;" terms defined in the Purchase Agreement which are used herein shall
have the same meaning as are set forth in the Purchase Agreement for such terms
unless otherwise defined herein).

B. The Company has requested that NML waive certain provisions of the Purchase
Agreement and NML is willing to grant such a waiver, but only on the terms set
forth in this Agreement.

AGREEMENT

:



In consideration of the recitals set forth above, the terms contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Waiver.

NML hereby waives the Company's obligations under Section 7.02(k) of the
Purchase Agreement to limit the amount of Capital Expenditures made by the
Company and its Subsidiaries during the Company's fiscal year ending June 30,
2006 provided that the aggregate amount of Capital Expenditures made by the
Company and its Subsidiaries during the Company's fiscal year ending June 30,
2006 does not exceed $6,500,000 and the Company may carry forward any permitted
but unused Capital Expenditures from the fiscal year ended June 30, 2006 to the
fiscal year ended June 30, 2007.



2. Consent.

The retirement of James R. Hull as Chief Executive Officer and President of the
Company without the appointment of a replacement within 120 days who is
satisfactory to NML in its reasonable judgment would constitute a Change in
Control resulting in the obligation of the Company to make an offer to prepay
the Notes under Section 2.06(a) of the Purchase Agreement. Subject to the terms
and conditions set forth in this Agreement, NML hereby consents to the
appointment of Michael R. Haislip as Chief Executive Officer and President of
the Company effective as of March 31, 2006.



3. Representations and Warranties.

The Company represents and warrants that: (A) the execution and delivery by the
Company of this Agreement (1) are within its corporate powers, (2) have been
duly authorized, (3) are not in contravention of the terms of its constitutive
documents, or of any contract, instrument, indenture or other agreement or
undertaking to which it is a party or by which it or any of its property is
bound or any law, judgment, decree or order applicable to it, and (4) do not
require any governmental consent, registration or approval or any filing with or
notice to any governmental entity or other third party; (B) this Agreement, and
the Purchase Agreement as modified hereby, constitute the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by (1)
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors' rights generally and (2) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); (C) since June 30, 2005, there has been no change in the
assets or liabilities or in the financial or other condition of the Company or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect; and (D) as of the date hereof (and, after giving effect hereto)
there exists no Default or Event of Default.



4. Miscellaneous.

4A. Ratification.

The Company each hereby ratifies, approves and reaffirms the provisions set
forth in the Purchase Agreement, and, except as expressly modified hereby, the
Purchase Agreement remains in full force and effect.



4B. No Further Waiver.

Except as specifically stated herein, the execution, delivery and effectiveness
of this Agreement shall not operate as a waiver of any right, power or remedy of
NML, nor constitute an amendment or waiver of, or consent to any departure from,
any provision of the Purchase Agreement or any other document, instrument or
agreement executed or delivered in connection therewith.



4C. Fees.

The Company agrees to pay on demand all costs and expenses of NML in connection
with the preparation, execution and delivery of this Agreement and any and all
other instruments and documents delivered hereunder.



4D. Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York.



4E. Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.



4F. Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery by
any party of telecopied copies of executed counterparts hereof shall constitute
execution and delivery hereof by such party.



[Signature page follows]

IN WITNESS WHEREOF

, this Agreement has been duly executed as of the day and year first above
written.



Monitronics International, Inc.



 

 

By:

Name: Michael Meyers

Title: Vice President and Chief

Financial Officer



The Northwestern Mutual Life

Insurance Company



 

 

By:

Name:

Title:



 

 

 

 

 

 

 

 

 

[Signature Page to Waiver Agreement]